Order filed October 23, 2019




                                       In The

                     Fourteenth Court of Appeals
                                     ____________

                               NO. 14-19-00666-CV
                                 ____________

                 In the Interest of EW, RL, WW, EW, children


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2018-04172J


                                      ORDER

      This is an accelerated appeal from a judgment in a parental termination
appeal. Appellant’s brief was due October 21, 2019. No brief has been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines.

      Therefore, we order appellant’s appointed counsel, Michelle Placzek, to file
appellant’s brief no later than November 4, 2019. If the brief is not filed by that
date, counsel may be required to show cause why she should not be held in
contempt of court. In addition, the court may require appointment of new counsel
due to the failure to timely file appellant’s brief.



                                        PER CURIAM



Panel Consists of Chief Justice Frost and Justices Christopher and Bourliot.